DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ziglioli (US 20019/0287944.)
In regard to claim 1, in figs. 1 and 4-5, Ziglioli discloses a method of manufacturing a semiconductor package, the method comprising:
mounting at least one semiconductor chip 104 (para [0010]) on a package substrate 102 (this element may function as a substrate, see also, para [0002]);
coating a molding material 123 (para [0016]) including fillers 124 including an electromagnetic material (para [0016]) on the package substrate to surround the chip,
moving the fillers in a certain direction in the molding material by applying an electric field or a magnetic field to the molding material (para [0029], for example, describes how to align the magnetics); and
forming a molding member by curing the molding material (Para [0017].)
Regarding claim 8, wherein a shape of the fillers includes at least one of a sphere, fig. 4, for example.
Allowable Subject Matter
Claims 2-7 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not show the steps of moving the fillers includes applying an electric field or a magnetic field such that the fillers are placed in a relatively high distribution in the molding material at a peripheral region of the semiconductor chip, the moving of the fillers, the electric field or the magnetic field is applied to the fillers such that the fillers are moved in a direction in which warpage of the package substrate is alleviated, and in the forming the molding member, coefficients of thermal expansion in different regions of the molding member vary according to a distribution of the fillers; and wherein the fillers each include a core and a coating layer that surrounds the core, the core includes a non-electromagnetic material, and the coating layer includes an electromagnetic material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814